Case 1:18-cv-03019-RJD-RML Document 29 Filed 02/03/19 Page 1 of 3 PageID #: 265




                               Mark Schlachet, Esq.
                                     3515 Severn Road
                                   Cleveland, Ohio 44118
                                      Tel:216-225-7559
                                     FAX:216-932-5390
                                    Email:markschlachet@me.com


                                                                      Admitted: OH, NY

                                       February 3, 2019

 The Honorable Robert M. Levy
 United States District Court Magistrate-Judge
 Eastern District of New York
 	
 	
         Re:		Careful	Shopper,	LLC	v.	TP-Link	USA	Corp.,	et	al.,	Case	No.	1:18-cv-03019-RJD-
         RML	.	.	.	Motion	for	Excess	Pages	vis-a-vis	Memorandum	in	Opposition	to	TP-Link’s	
         Motion	to	Dismiss	
 	
 Dear	Judge	Levy:	
 	
 Undersigned	is	one	of	the	attorneys	for	Plaintiff	Careful	Shopper	LLC.		This	letter	is	
 submitted	pursuant	to	Your	Honor’s	Individual	Practice	2.A.	and	Local	Civil	Rule	7.1(d).		
 Plaintiff	seeks	two	(2)	extra	pages	in	connection	with	its	Memorandum	in	Opposition	to	
 Defendants’	Motion	to	Dismiss,	thus	permitting	a	document	of	27	pages.		Our	brief	is	due	
 February	11,	2019	and	is	limited	to	25	pages	under	Judge	Dearie’s	Individual	Practice	III.C.		
 	
 As	Your	Honor	is	aware,	TP-Link	raised	a	Constitutional	issue	in	its	Motion	to	Dismiss	after,	
 in	our	view,	disclaiming	any	possibility	of	arguing	any	issue	aside	from	those	arising	under	
 state	law,	to	wit:	CPLR	§	302(a)(1).		We	have	moved	to	strike	that	Constitutional	argument	
 because	we	withdrew	discovery	requests	targeting	Constitutional	issues,	solely	upon	TP-
 Link’s	representations	that	such	discovery	was	overbroad	in	light	of	its	full-throated	
 disclaimers	that	its	Motion	to	Dismiss	would	venture	beyond	the	Second	Prong	of	Licci	v.	
 Lebanese	Can.	Bank,	SAL,	20	N.Y.3d	327,	960	N.Y.S.2d	695,	984	N.E.2d	893	(2012).		The	
 Court	will	hear	our	Motion	to	Strike,	telephonically,	on	February	14,	2019.1	

 																																																								
 1
    In its response to Plaintiff’s Motion to Strike (Dkt. No. 28), TP-Link has mischaracterized
 Plaintiff’s requested relief as a “request for this same overbroad discovery.” To be clear:
 Plaintiff seeks an order striking TP-Link’s constitutional argument. Plaintiff does not seek to re-
 open jurisdictional discovery and unduly delay this case. This motion practice began on August
 3, 2018 (Dkt. No. 15).
Case 1:18-cv-03019-RJD-RML Document 29 Filed 02/03/19 Page 2 of 3 PageID #: 266



 	
 Plaintiff	has	a	25-page	brief	that	covers	all	issues	aside	from	TP-Link’s	unanticipated	
 Constitutional	issue;	and	we	have	now	addressed	TP-Link’s	Constitutional	issue	with	an	
 additional	two	(2)	pages	of	briefing	(without	prejudice	to	our	Motion	to	Strike).		The	state-
 law	issues	are	in	our	view	deep	and	dynamic.		We	have	scoured	our	brief	for	opportunities	
 to	further	reduce	page	length.		In	our	view	any	further	reduction	would	deprive	Plaintiff	of	
 an	adequate	opportunity	to	pull	together	the	many	factors	that	go	into	deciding	personal	
 jurisdiction.		At	the	same	time	and	for	obvious	reasons,	we	must	brief	the	Constitutional	
 issue	while	simultaneously	seeking	its	excision.		
 	
 We	have	explained	to	TP-Link	that	we	seek	only	two	(2)	excess	pages	and	that	those	two	
 (2)	pages	are	devoted	to	the	Constitutional	issue	aforesaid.2		TP-Link	has	not	consented	to	
 the	two-page	enlargement	and	has	asked	that	we	quote	its	position	to	the	Court:	
 	

        TP-Link’s opening brief was just 17 pages. See ECF No. 28-2 (TP-Link’s motion to
        dismiss). Its motion to dismiss raises straightforward issues and the Court’s standing
        order—absent extraordinary circumstances—ought to be respected by parties and
        counsel. TP-Link does not know the specifics of Plaintiff’s planned arguments and thus
        takes no formal position on any requested enlargement of the page limit.

 That TP-Link’s memorandum was “just 17 pages” is no barometer of what Plaintiff reasonably
 requires to sustain its burden of demonstrating this Court’s personal jurisdiction.3 Mirman v.
 Feiner, 900 F. Supp. 2d 305, 313 (E.D.N.Y. 2012) (“ Mirman ultimately carries the burden to
 demonstrate that through these acts, and under the totality of the circumstances, Feiner transacted
 business in New York within the purview of § 302(a)(1)”). Further, there is no authority for
 requiring “extraordinary” circumstances as a condition of waiving page limits; rather, the Court
 has the inherent authority to do so in its discretion. Nat'l Grid Corp. Servs., LLC v. Brand
 Energy Servs., LLC, No. 2:13-cv-1275 (DRH)(ARL), 2017 U.S. Dist. LEXIS 47875, at *27 n.7
 (E.D.N.Y. 2017). The District Court used the word “extraordinary” on a number of occasions in
 the Local Civil Rules, but not in connection with requests for excess pages or other routine
 indulgences. See Local Civil Rules 1.5.(e), 3. Part I (b)(ii), and 7. On the other hand, this Court
 has formally recognized that counsel have a professional responsibility to exercise good
 judgment in the matter of page length and should be afforded some latitude in connection
 therewith. Individual Practice C.iii.
 																																																								
 2
    Email: M. Schlachet to H. Auyang, January 30, 2019 (“We will be briefing the due process
 issue even as we seek to have it struck. So, I think our logic is: will TP-Link agree to 2-3
 additional pages, bringing the total to 27-28 pages inclusive of the due process argument,
 provided that the brief without the due process argument will not exceed 25 pages.”)
 	

 3
  In violation of Judge Dearie’s Individual Practice III.D.1 (“No motion papers shall be filed
 until the motion has been fully briefed.”)(bold in original), TP-Link has filed its 17-page
 Memorandum as Dkt. No. 28-2. We are prepared to file or otherwise provide our draft brief
 immediately upon the Court’s request.

 	


 	                                               2	
Case 1:18-cv-03019-RJD-RML Document 29 Filed 02/03/19 Page 3 of 3 PageID #: 267




 If the Court does not rule prior to February 11th on this matter, we will submit the 27-page brief
 to TP-Link on February 11th and thereafter seek the Court’s ruling and guidance on February 14th
 or thereafter. Should	we	prevail	on	February	14th,	the	parties	can	excise	their	Constitutional	
 arguments	prior	to	submission	to	Judge	Dearie	on	February	27th.		If	we	do	not	prevail	on	
 February	14th,	we	will	seek	leave	to	reduce	page	length,	leaving	only	25	pages	for	filing	on	
 February	27th.	

 We hasten to advise that this letter is written with some hesitation. We truly regret placing before
 the Court another contested matter—much less a 2-page enlargement request--for ruling.




                                               Respectfully yours,


                                               /s/Mark Schlachet




 cc: All Counsel via ECF




 	                                                3	
